Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust Files Preliminary Short Form Base Shelf Prospectus CALGARY, June 2 /CNW/ - (TSX-PWT.UN; NYSE-PWE) - Penn West Energy Trust ("Penn West") is pleased to announce that it has filed a Preliminary Short Form Base Shelf Prospectus (the "Prospectus") with the securities regulatory authorities in each of the Provinces of Canada and a Registration Statement (the "U.S. Registration Statement") with the United States Securities and Exchange Commission (the "SEC"). This registration will allow Penn West to offer and issue trust units and subscription receipts, warrants, rights and options convertible into trust units (collectively referred to as the "Securities") by way of one or more Prospectus Supplements ("Prospectus Supplement") at any time during the 25-month period that the Prospectus remains in place. The Securities may be issued from time to time, with an aggregate offering amount not to exceed US$1,500,000,000. Unless otherwise indicated in a Prospectus Supplement relating to a particular offering of Securities, Penn West intends to use the net proceeds from the sale of any Securities for general trust purposes, repayment of indebtedness and/or the direct or indirect financing of future growth opportunities, including acquisitions and capital expenditures. A U.S. Registration Statement relating to the Securities has been filed with the SEC but has not yet become effective. The Securities may not be sold, nor may offers to buy be accepted, before the U.S. Registration Statement becomes effective. This news release shall not constitute an offer to sell or the solicitation of an offer to buy the Securities, nor shall there be any sale of the Securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction. A copy of the Prospectus included in the U.S. Registration Statement can be obtained upon request by contacting Investor Relations at the contact information below. A copy of the Prospectus is available electronically at www.sedar.com. Penn West Energy Trust is a senior oil and natural gas energy trust based in Calgary, Alberta. Penn West trust units and debentures are listed on the Toronto Stock Exchange under the symbols PWT.UN, PWT.DB.A, PWT.DB.B, PWT.DB.C, PWT.DB.D, PWT.DB.E and PWT.DB.F and Penn West trust units are listed on the New York Stock Exchange under the symbol PWE. Advisory Regarding Forward-Looking Statements: Certain statements contained in this press release constitute forward-looking statements or information (collectively "forward-looking statements") within the meaning of the "safe harbour" provisions of applicable securities legislation.
